DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed January 27, 2022, has been received and entered.
	Claims 5, 8-13, and 16 are cancelled.  Claims 24-26 are new.
	Claims 1-4, 6, 7, 14, 15, and 17-26 are pending and examined on the merits.

Response to Amendment
	The amendment filed January 27, 2022, does not include markings for all the changes that have been made relative to the immediate prior version of the claims.  In particular, no marking has been included of amending claim 21 to delete “23” in line 2 and insert “16” in its place.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 25 is indefinite because recitation of a range in the form of “of less than…to less than” (e.g. “less than 50% to less than 81%”) does not clearly set forth the upper limit of the range since it encompasses percentages below the lower limit.  For instance with respect to the range of “less than 50% to less than 81%,” the upper limit can be any percentage less than 81%, including percentages that fall “less than 50%” (the lower limit).  Therefore, claim 25 is rendered indefinite for every recitation of a range in this form (lines 2-4, 6, 8, 10, 12).  
Additionally, claim 25 is rendered indefinite by the recitation “a range of greater than 10% to greater than 39%” in line 15 because it does not clearly set forth the lower and upper limits of the range.  An upper limit of “greater than 39%” could be considered as no upper limit since it can be a near infinite percentage. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 24 is not fully supported by the specification as filed.  There is no explicit teaching in the specification of the moisture content being of the range of ‘10% or less’ as recited in claim 24.  None of the examples of the specification teach a moisture content for the composition.  Furthermore, none of the tables in the specification, including Tables 9, 11-12, and 14-16 (cited in the first paragraph of the Remarks filed January 27, 2022, as providing support for the amendments), disclose any moisture content.  Therefore, the limitation regarding moisture content in claim 24 is new matter.
Claim 25 is not fully supported by the specification as filed, and thus is considered as comprising new matter.  The loss of probiotic viability (lines 2-14) and the survival of probiotic viability (last two lines) as recited in claim 25 are not fully supported by the specification.  Lines 2-7 (first paragraph) of claim 25 recite a loss of probiotic viability after storage for 4, 7, or 12 days at a temperature of at least 40 degrees Celsius.  Example 16 of the specification speaks of the storage of freeze-dried apples at 40°C for up to 12 days, wherein the freeze-dried applies comprise probiotic bacteria freeze-dried onto foodstuffs (page 22, last paragraph).  Thus Example 16 is relevant to the limitations of lines 2-7 (first paragraph) of claim 25.  Table 16 of Example 16 lists the percent of survival of viable probiotics after 4, 7, and 12 days of incubation at 40°C:  81% survival after 4 days; 153% survival after 7 days; 127% survival after 12 days.  This signifies that there was a 19% loss of probiotic viability after storage for 4 days at 40°C [Calculation 100%-81% = 19% loss]; and no loss of probiotic viability after 7 or 12 days at 40°C 
Example 17 of the specification speaks of the storage of freeze-dried apples at 65°C, wherein probiotic bacteria is freeze-dried onto apples.  In particular, Table 17 of Example 17 lists the percent of survival of probiotics after 4, 7, and 12 days of incubation at 65°C:  0.81% survival after 4 days; 1.96% survival after 7 days; 1.19% survival after 12 days.  This signifies a loss of probiotic viability of 99.19% after storage for 4 days at 65°; a loss of probiotic viability of 98.04% after storage for 7 days; and a loss of probiotic viability of 98.81% after storage for 12 days.  These losses of probiotic viability fall above any of the ranges, including ‘less than 81%,’ recited in lines 2-7 (first paragraph) of claim 25 for a single temperature (65°C) that is encompassed by the claimed range of ‘at least 40 degrees Celsius.’  Thus Example 17 contradicts lines 2-7 (first paragraph) of claim 25 for 65°C, and at least would suggest a contradiction for higher temperatures encompassed by the claimed range of ‘at least 40 degrees Celsius.’
	Regarding lines 8-14 (second paragraph) of claim 25, it is directed to the loss of probiotic viability after storage for 30 minutes at a temperature of at least 65 degrees Celsius; after storage for 30 minutes at a temperature of at least 65 degrees Celsius followed by 10 minutes at 85 degrees Celsius; and after storage for 30 minutes at a temperature of at least 65 degrees Celsius followed by 30 minutes at 85 degrees Celsius.  Storage conditions that read on these claimed 

	Regarding Example 15 of the specification, from the percent of survival listed in Table 15, the following losses of probiotic viability are disclosed [Example calculation: 100%-83.41% = 16.59% loss of probiotic viability]:  no loss of probiotic viability after storage for 30 minutes at 65°C; 16.59% loss of probiotic viability after storage for 30 minutes at 65°C followed by 10 minutes at 85°C; 38.9% loss of probiotic viability after storage for 30 minutes at 65°C followed by 30 minutes at 85°C.  The data fall within the ranges of loss of probiotic viability of lines 8-14 (second paragraph) of claim 25.  Though Table 15 provides data points of probiotic viability loss that fall in the claimed ranges, there is no clear teaching of the entire ranges of probiotic viability loss as recited in lines 8-14 of claim 25.  Moreover, Table 15 only speaks to storage at a single temperature, 65°C, falling the claimed range of ‘at least 65 degrees Celsius’ of lines 8-14 of claim 25.

Regarding the last two lines of claim 25, only Example 10 speaks to the effect of a low pH treatment of ‘about 3.0.’  However, Example 10 only discloses a single pH, the pH of 3.0, that reads on ‘about 3.0’ as claimed.  For the pH of 3.0, Table 10 of Example 10 lists the percent of survival of live probiotic from Pediococcus freeze-dried applies after acidic treatment of three different lengths of time:  113.64% survival after 30 minutes; 158.82% survival after 1.5 hours; 39.58% survival after 3 hours.  Each of these fall ‘greater than 10%’ and ‘greater than 39%’ as recited in line 15 of claim 25.  Though Table 10 provides data points of survival of probiotic viability that fall in the claimed ranges (‘greater than 10%’ and ‘greater than 39%’), there is no clear teaching of the entire ranges as recited in lines 15-16 of claim 25.  Given that there is no support for all pH values other than pH 3.0 that reads on ‘about 3.0’ and the limited data points of Table 10, then the last two lines of claim 25 are not fully supported by the specification.
Additionally, claim 26 is not fully supported by the specification as filed.  Example 6 of the specification speaks to the effect of storing probiotic coated freeze-dried products at room temperature for varying number of days.  In particular, Table 6 of Example 6 lists the concentration of the probiotic, in terms of CFU/g, after various number of days of storage at room temperature, including 24 days and 64 days.  Storage at 24 days reads on ‘about 24 days’ but does not support all time periods that read on ‘about 24 days’ as recited in claim 26, such as 23 days.  Storage at 64 days reads on ‘about 64 days’ but does not support all time periods that read on ‘about 64 days’ as recited in claim 26, such as 65 days.  For storage at 24 days at room temperature, probiotic freeze-dried Gala apples have 1.30 x 108 CFU/g and probiotic freeze-dried Fuji apples have 1.10 x 108 CFU/g.  These concentrations fall in the range of ‘at least 1.10 x 108 8 CFU/g and probiotic freeze-dried Fuji apples as having 1.70 x 108 CFU/g.  These concentrations fall in the range of ‘at least 1.68 x 108 CFU/g live probiotic’ as recited in claim 26 for storage at room temperature for about 64 days.  Though Table 6 provides data points that fall in the claimed ranges for storage at room temperature at 24 days and 64 days, there is no clear teaching of the entire ranges as recited in claim 26.  The claimed ranges encompass concentrations above the concentrations disclosed in Table 6.  Given that there is no support for all concentrations (in terms of CFU/g) as encompassed by ‘at least 1.10 x 108 CFU’ and ‘at least 1.68 x 108 CFU/g’ live probiotic for all time periods that read on ‘about 24 days’ and ‘about 64 days,’ then claim 26 is not fully supported by the specification.  Thus claim 26 comprises new matter.
Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7, 14, 15, 17, 19, 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chye (WO 2015/186998. Previously cited).
Chye discloses a method for the production of a probiotic dried food product (page 6, second-to-last paragraph; claim 1 of Chye) and thus the probiotic dried food product produced by said method (see claim 12 of Chye).  The method comprises: (a) providing a food product, (b) coating the food product with a probiotic organism composition, and (c) subsequently drying the food product to obtain the probiotic dried food product (page 6, second-to-last paragraph; claim 1 of Chye).  The probiotic organism is preferably selected from lactic acid bacteria (page 7, second paragraph), and thus the probiotic organism composition can be drawn to a ‘probiotic bacteria.’  Since the food product is coated with the probiotic organism composition, then probiotic dried food product comprises ‘a coating layer’ containing the probiotic bacteria (preferred probiotic organism of Chye reads on it) applied to and adhering to the food product.  
Additionally, Chye states that it is preferred in the context of their invention that step (c) comprises a drying process selected from a group that includes freeze drying (page 8, third paragraph).  See also claim 9 of Chye.  The embodiment of the Chye invention in which the 
Regarding instant claims 2 and 14, Chye teaches that it is preferred that the probiotic organism is selected from lactic acid bacteria consisting of Lactobacillus plantarum, L. brevis, L. rhamnosus, L. delbrueckii, L. paracasei, or Pediococcus pentasaceus (page 7, second paragraph).  Therefore, instant claims 2 and 14 are anticipated.
Regarding instant claim 7, when speaking of their dried fruit product comprising a coating of a probiotic organism composition, Chye teaches that it is preferred that the probiotic organism composition comprises a probiotic organism content of at least 106 CFU/g, preferably after about 6 months of storage, more preferably of about 108 CFU/g (page 8, third-to-last paragraph).  This concentration range and specific concentration are wholly encompassed by the concentration range of instant claim 7.  Therefore, instant claim 7 is anticipated.
Regarding instant claims 17, 19, 21, and 23, these claims are product-by-process claims.  According to MPEP 2113(I), “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The 
Regarding instant claim 24, Chye teaches that preferably the dried fruit product according to any one of their claims 12 to 14 (wherein claim 12 of Chye recites that the dried fruit product is obtainable by a method according to their claims, including claim 1 of Chye discussed above) has a moisture content of less than 25% water; more preferably of less than 20%, 19%, 18%; and most preferably of less than 17% water (page 8, second-to-last paragraph).  These ranges overlap 
A holding of anticipation is clearly required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4, 6, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chye in view of Garner (US 2016/0346337. Previously cited), and in light of Hirsch (US 2003/0147938. Previously cited).
As discussed above, Chye anticipates claims 1-3, 7, 14, 15, 17, 19, 21, 23, and 24.  However, Chye differs from claim 4 in that Chye does not expressly disclose that their probiotic dried food product contains, additionally, a preservative.  Chye differs from claim 6 in that Chye does not expressly disclose that their probiotic dried food product (the freeze-dried embodiment) contains an antioxidant.  Also, Chye differs from claim 18 in that Chye does not expressly disclose that the food is a meat product which has been either cooked or subjected to a salting process to destroy harmful organisms.  Chye also differs from claim 20 in that Chye does not expressly disclose that the probiotic bacteria are Pediococcus acidilactici.
Garner relates to a process for the production of certain probiotic bacteria (page 2, paragraph [0026]), and preserving the probiotic bacteria that may be by lyophilization/freeze-Lactobacillus such as L. plantarum, and Pediococcus such as P. acidilactici and P. pentosaceus (paragraph [0030] on pages 2 and 3).  
In discussing their invention, Garner points out that beneficial bacteria can be used to inhibit pathogenic growth by treating waste products, food, and food preparation areas in addition to being added to human food sources and animal feed (page 5, paragraph [0074]).  See also page 9, paragraph [0103].  In certain embodiments, the composition of live cells is applied to meat, either before or after cooking (page 4, paragraph [0042]).  In embodiments wherein lyophilized compositions are contemplated, the lyophilized composition may be sprayed or shaken from a container or dusted or brushed onto meat (page 4, paragraph [0042]).
Additionally, in certain instances, a bacterial formulation for administration to a subject or a surface or other target can include a preservation matrix, which contains and preserves the bacterial culture (page 9, paragraph [0107]).  A preservation matrix may be comprised of ingredients to minimize the damaging effects encountered during the preservation process and to provide functional properties (paragraph [0107] on pages 9 and 10).  Such a matrix may include various agents, including an antioxidant (page 9, paragraph [0107]).  Antioxidants included in a preservation matrix may be provided to retard oxidative damage to the microbial cells during the preservation and storage process (page 10, paragraph [0108]).  A particularly preferred antioxidant is sodium ascorbate (page 10, paragraph [0108]).  According to Hirsch, sodium ascorbate is a preservative (page 3, paragraph [0028]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included an antioxidant, in particular sodium Lactobacillus plantarum and Pediococcus pentosaceus (page 3, paragraph [0030]) which are amongst the preferred organisms of Chye (page 7, second paragraph of Chye), and since Garner recognizes the preservation process as including freeze drying of the bacteria (page 9, paragraph [0104]).  There would have been a reasonable expectation that the composition rendered obvious by Chye and Garner is suitable for serving as a probiotic dried food product since the invention of Garner, relied on for its teachings regarding the use of an antioxidant, includes formulation of their microbial based product as a food product (page 13, paragraph [0145]).  Therefore, instant claim 6 is rendered obvious.  Since the antioxidant sodium ascorbate reads on a ‘preservative’ (as evidenced by page 3, paragraph [0028] of Hirsch), then instant claim 4 is rendered obvious.
Additionally, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the food product of the invention of Chye with cooked meat for the predictable result of obtaining a probiotic dried food product (in freeze-dried form).  It would have been a matter of simple substitution of one known food product recognized for being provided with a probiotic bacteria for another food product recognized for being provided with a probiotic bacteria; Garner discloses that their composition 
Furthermore, before the effective filing date of the claimed invention, it would have been obvious to have substituted the probiotic organism of the invention of Chye with Pediococcus acidilactici for the predictable result of obtaining a probiotic dried food product (in freeze-dried form).  It would have been a matter of simple substitution of one bacteria recognized as probiotic bacteria for another.  There would have been a reasonable expectation of obtaining the probiotic dried food product sought by Chye by making this substitution since Garner teaches Pediococcus acidilactici amongst probiotic bacteria for their invention in which cells can be preserved by freeze-drying (paragraph [0104]) and formulated as a food (paragraph [0145]).  Therefore, instant claim 20.  
A holding of obviousness is clearly required.

Claim 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chye in view of Dwivedi (US 2009/0110773. Previously cited).
As discussed above, Chye anticipates claims 1-3, 7, 14, 15, 17, 19, 21, 23, and 24.  However, Chye differs from claim 22 in that Chye does not expressly disclose that the probiotic organism composition (reading on ‘probiotic-containing product’) is yogurt.
Chye differs from claim 26 in that Chye does not expressly disclose that their probiotic dried food product (the freeze-dried embodiment) comprises at least 1.10 x 108 CFU/g live probiotic when stored at room temperature for about 24 days and at least 1.68 x 108 CFU/g live probiotic bacteria when stored at room temperature for about 64 days.
Dwivedi discloses a fruit snack with probiotics that is stable at room temperature (abstract).  Dwivedi point out that their invention provides a desirable food product which is highly palatable and enjoyed by all ages (page 1, paragraphs [0007]-[0008]).  The outer layer of the fruit snack can be a yogurt layer that contains dried probiotic cultures (page 2, paragraph [0028]).  In one example, Dwivedi discloses applying a thicker layer (outer layer) of yogurt coating containing freeze-dried probiotic culture (page 4, paragraph [0058]).  
In that same example, Dwivedi teaches that upon storage for one month, over 92% of the probiotic bacteria were viable (page 4, paragraph [0058]).  Given that Dwivedi speaks of the stability of their invention at room temperature (abstract), specifically being stable at room temperature for an extended period of time such as several months (paragraph [0007]), it is obvious that this storage of the example is performed at room temperature.
Chye teaches that in the field of probiotics, it was reported that the amount of active probiotic bacteria in the products should be at least 108 CFU to achieve optimal beneficial effects 6 CFU/g, more preferably of at least 108 CFU/g (claim 3 of Chye).
Before the effective filing date of the claimed invention, it would have been obvious to have provided the probiotic organism composition for coating the food product as a yogurt layer containing probiotic organism in the invention of Chye wherein the food product is fruit (see claims 1 and 2 of Chye) and the drying process is a freeze drying process (claim 9 of Chye).  One of ordinary skill in the art would have been motivated to do this since such a product (yogurt-coated fruit snack) is a desirable food product which is highly palatable and enjoyed by all ages, as pointed out by Dwivedi.  There would have been a reasonable expectation of obtaining a freeze-dried product as taught by Chye by substituting the probiotic organism composition with a yogurt layer containing probiotic organism since Dwivedi teaches that yogurt can coat fruit for providing probiotic culture, and that the yogurt layer is suitable for providing a freeze-dried probiotic culture.  Since Chye teaches freeze drying their product in general which is a probiotic organism-containing product, then there would have been a reasonable expectation of freeze drying a product made by coating fruit with yogurt containing probiotic culture.  Therefore, instant claim 22 is rendered obvious.
Additionally, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included at least 108 CFU/g, such as 6 x 108 CFU/g, probiotic bacteria in the composition of Chye (freeze-dried embodiment).  One of ordinary skill in the art would have been motivated to do this because Chye recognizes that probiotic products should have at least 108 CFU to achieve optimal beneficial effects or functional daily dosage (page 4, first paragraph) and because Chye teaches the range of at least 8 CFU/g as a preferred embodiment of their invention.  In including the probiotic bacteria at a concentration of at least 108 CFU/g, such as 6 x 108 CFU/g, it would have been expected that over 92% of the probiotic bacteria of the composition of Chye (freeze-dried embodiment) remains viable after storage for one month (i.e. 30 days) at room temperature.  This would have been expected because Dwivedi teaches that over 92% of the probiotic bacteria of a freeze-dried probiotic culture remains viable after storage for one month which appears to be at room temperature (paragraph [0058]; see discussion above regarding Dwivedi).  For a starting concentration of 6 x 108 CFU/g as encompassed by the range of at least 108 CFU/g, then the composition rendered obvious by Chye (freeze-dried embodiment) would comprise 5.52 x 108 CFU/g live bacteria after being stored at room temperature for 30 days [Calculation: .92 x 6 x 108 CFU/g = 5.52 x 108 CFU/g].  An even greater concentration of live probiotic (but less than 6 x 108 CFU/g) in the composition after storage at room temperature for the shorter time of ‘about 24 days’ as recited in instant claim 26 given then the skilled artisan would have expected more viable bacteria being present for a time period shorter than 30 days.  Since 5.52 x 108 CFU/g and 6 x 108 CFU/g fall within the claimed range of ‘at least 1.10 x 108 CFU/g live probiotic’, then Chye in view of Dwivedi render obvious the limitation of ‘at least 1.10 x 108 CFU/g live probiotic when stored at room temperature for about 24 days’ of instant claim 26.  
Though Chye in view of Dwivedi does not disclose the concentration of the live probiotic (in terms of CFU/g) when the composition (freeze-dried embodiment) is stored at room temperature for about 64 days, the concentration of the viable bacteria after a period of storage at room temperature depends on the initial concentration of the viable bacteria included in the composition when it is prepared.  Given the vast range of probiotic concentrations (such as 6 x 108 CFU/g) encompassed by the range at least 108 CFU/g for inclusion in the composition of 8 CFU/g live probiotic bacteria is present in the composition when stored at room temperature for about 64 days – this concentration is only 28% of the initial concentration of 6 x 108 CFU/g, for example.  Therefore, instant claim 26 is rendered obvious.   
A holding of obviousness is clearly required.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chye in view of Ling (US 2010/0009034).
As discussed above, Chye anticipates claims 1-3, 7, 14, 15, 17, 19, 21, 23, and 24.  However, Chye differs from claim 25 in that Chye does not expressly disclose that their probiotic dried food product (the freeze-dried embodiment) comprises a loss of probiotic viability lying in a specific range after storage for a certain number of days at a temperature of at least 40 degrees Celsius as recited in claim 25; a loss of probiotic viability lying in a specific range after storage for 30 minutes at a temperature of at least 65 degrees Celsius (that may be followed by storage for a certain number of minutes at 85 degrees Celsius) as recited in claim 25; or a survival of probiotic viability lying in a range of greater than 10% to greater than 39% (being interpreted by the Examiner as greater than 10%) under low pH treatment of about 3.0.
Ling discloses a process of preparing a fermented milk beverage keeping high viable cell count at ambient temperature (abstract).  In Example 1, a milk beverage is inoculated with freeze dried culture powder of Lactobacillus rhamnosus ATCC 53103, stored at 12-25°C, and then measuring the pH value and viable cell count at different storage periods (page 2, paragraph 7 CFU/ml at time zero.  After 1 week, the composition had a pH of 3.84 and a viable cell count of 22 x 107 CFU/ml.  Then after 2 weeks, the composition had a pH of 3.76 and a viable cell count of 27 x 107 CFU/ml.  The increasing viable cell count indicates that the survival of probiotic viability is greater than 100%.  As such, Table 1 demonstrates that when the freeze dried culture powder of L. rhamnosus is under a low pH treatment at pH values reading on ‘about 3.0’ (the low pH treatment being the treatment with the milk beverage), then the survival of probiotic viability is greater than 100% which reads on ‘greater than 10%’ and ‘greater than 39%’ of the second-to-last line of instant claim 25.
Before the effective filing date of the claimed invention, it would have been obvious that the survival of probiotic viability of the composition of Chye (freeze-dried embodiment) is greater than 100% under low pH treatment of about 3.0.  This would have been expected because Ling demonstrated that freeze-dried probiotic bacteria has a survival of probiotic viability of greater than 100% when under  a low pH treatment (as provided by treatment with a milk beverage) of about 3.0 (pH values of 3.76, 3.85, and 4.4 read on ‘about 3.0’).  The teachings of Ling speak to the effect of a low pH treatment of about 3.0 on the bacteria of the Chye composition (freeze-dried embodiment) since Ling provides the evidence with respect to freeze-dried probiotic bacteria.  Therefore, instant claim 25 is rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed January 27, 2022, with respect to the objection of claims 21 and 22, and the rejections under 35 U.S.C. 112(b) of claims 15 and 17, have been fully considered and are persuasive.  In particular, the amendments of claims 21 and 22 have overcome the objections.  The amendments of claims 15 and 17 have overcome the rejections under 35 U.S.C. 112(b).  Therefore, these objections and rejections have been withdrawn. 
However, Applicant’s arguments are unpersuasive with respect to the rejection under 35 U.S.C. 102(a)(1) and 102(a)(2) and the rejections under 35 U.S.C. 103.  Applicant argues that the Office Action conflates a drying step in post-processing as disclosed by Chye at the cited passages with the separately advantageous feature of using already freeze-dried probiotic to form the claimed product.  However, Applicant has not provided any evidence of the advantage(s) of using already freeze-dried probiotic to form the claimed product.  Applicant argues that Chye is silent as to adding a pre-freeze-dried probiotic to any foodstuffs.  However, claim 1 does not require that the composition is made by the step of adding a pre-freeze-dried probiotic to the foodstuff or to the freeze-dried foodstuff.  The recitation in claim 1 of ‘a coating layer containing freeze-dried probiotic bacteria applied to said freeze-dried foodstuff and adhering to said pieces’ does not set forth that the probiotic bacteria is freeze-dried prior to applying it to the foodstuff, or that the foodstuff is freeze-dried prior to the probiotic bacteria being applied to the foodstuff.  Moreover, the patentability of a product does not depend on its method of production.  See MPEP 2113(I).
Applicant further asserts that composition claim 1 positively recites “a freeze-dried probiotic” and uses the term separately from “the freeze-dried foodstuff.”  Then Applicant argues that the Office Action forces an unreasonably strained reading of claim 1 and claim 23 to fit 
Applicant cites page 8 of Chye for disclosing a step b.1 performed before the drying step wherein the probiotic organism on the coated food product is stress adapted.  The Examiner recognizes that this teaching is specifically in the second paragraph on page 8 of Chye.  Applicant asserts that the statement of step b.1 in Chye refers solely to increasing heat to effect stress adaption between a step b. of dipping food in probiotic solution and a later step c. of drying the resulting composition.  Then, Applicant cites the next paragraph of Chye for stating that preferred in the context of their method is that step c. comprises a drying process which can be freeze-drying.  Applicant states, “While this statement refers to freeze drying, the statement refers only to the drying step c. of the entire composition of food and probiotic, and not to freeze-drying before adding probiotic to food.”  However, claim 1 does not clearly set forth the steps by which the claimed composition is made.  Even if it did (like claim 23), then it would be a product-by-process claim for which MPEP 2113 falls into consideration.  As indicated in MPEP 2113(I), “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the 
Regarding new claim 24, Applicant notes that Chye discloses a water activity of 0.5 to 0.7, and preferably 0.6.  This is disclosed on page 8, third paragraph of Chye.  Thus Chye does not disclose the water activity limitation of claim 24.  However, Chye indeed discloses the alterative limitation of claim 24 of moisture content.  Applicant asserts that Chye discloses a moisture content of 17% to 25% with a preference of values below 17%.  Therefore, Applicant concludes that Chye does not disclose an embodiment with values below this range, which is well above Applicant’s claimed moisture content of 10% or less.  In particular, the Examiner notes that Chye teaches a moisture content of “less than 25% water” and most preferably of “less than 17% water” (page 8, second-to-last paragraph; claim 15 of Chye).  The moisture content ranges of “less than 25%’ and “less than 17%” of Chye overlap with the claimed range of “10% or less” – they each encompass moisture contents falling in the claimed range.  Therefore, the Examiner disagrees with Applicant’s assertion that Chye fails to teach or render obvious new claim 24.
Applicant further asserts that Chye does not disclose having benefits including good stability after storage at room temperature, under high temperature, heat treatment, high pressure treatment, and together with antibiotics.  However, only new claims 25 and 26 appear to include limitations concerning some of these asserted benefits, and even then, they appear to be obvious in view of the art (see new grounds of rejection).  It is unclear that the asserted difference in preparing the composition, as argued by Applicant, would result in unexpected results since Applicant has not provided any comparison in the specification (e.g. the examples providing data 
Regarding the rejection under 35 U.S.C. 103 over Chye in view of Garner and in light of Hirsch, Applicant asserts that Garner fails to remedy the deficiencies in Chye as argued.  However, since Applicant’s arguments are unpersuasive with respect to Chye, then Applicant’s argument is unpersuasive with respect to this rejection under 35 U.S.C. 103.
Regarding the rejection under 35 U.S.C. 103 over Chye in view of Dwivedi, Applicant asserts that Dwivedi fails to remedy the deficiencies in Chye as argued.  However, since Applicant’s arguments are unpersuasive with respect to Chye, then Applicant’s argument is unpersuasive with respect to this rejection under 35 U.S.C. 103.
	Therefore, the claims must remain rejected over the previously cited references.    

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651          

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651